Appeal from a judgment of the County Court of Broome County (Monserrate, J.), rendered February 6, 1987, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant’s only contention on appeal is that his sentence of 4 to 8 years’ imprisonment should be reduced in the interest of justice. Not only did defendant plead guilty knowing that he would receive the sentence ultimately imposed by County Court, but his sentence was well within the range permissible for a second felony offender (Penal Law § 70.06 [3] [c]; [4]). Under the circumstances and given defendant’s criminal record, which includes convictions for crimes similar to the crime for which he is now convicted, it cannot be said that County Court abused its discretion in imposing sentence or that the sentence was harsh or excessive (see, People v Gray, 131 AD2d 590; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Judgment affirmed. Casey, J. P., Weiss, Mercure, Crew III, and Harvey, JJ., concur.